                    Vaslas Lepowsky Hauss & Danke LLP
                                        Attorneys at Law
                              201 Edward Curry Avenue, Suite 100
                                 Staten Island, New York 10314
                                              _________
Manhattan Office                       Telephone (718) 761-9300                      New Jersey Office
630 Third Avenue, 5th floor            Facsimile (718) 761-9090                          10 Auer Court
New York, NY 10017                        www.vlhd-law.com                     E. Brunswick, NJ 08816
Tel: (212) 374-9555                                                                 Tel: (732) 613-5083

Kenneth M. Dalton
Partner

Admitted in NY and NJ
kdalton@vlhd-law.com
                                            May 1, 2019

Via ECF and courtesy copy via email (ALCarterNYSDChambers@nysd.uscourts.gov)
Hon. Andrew L. Carter, Jr.
United States District Judge
United States District Court
40 Foley Square
New York, New York 10007

                        Re:   Hoechstetter et al. v. Columbia University et al.
                              1:19-cv-02978-ALC

Honorable Sir:

This office represents the defendant Robert Hadden in the above-referenced matter. Please accept the
following as our response to the questions posed in your Order dated April 25, 2019. Your Honor had
requested a response to three separate questions as follows:

Question #1: Does plaintiffs’ deletion of federal claims in an Amended Complaint in state court, filed
after the case was removed, deprive this Court of jurisdiction?

Answer: No. The plaintiff filed a pleading designated as an “Amended Complaint” in New York State
Supreme Court on March 27, 2019. That pleading contained federal claims. As such, the state court
action was subject to removal pursuant to 28 U.S.C. §1446(d). Counsel for the co-defendants filed a
removal petition in this Court on April 3, 2019 and complied with the procedural requirements of 28
U.S.C. §1446(d). At that time, this Court obtained jurisdiction over the matter.

Subsequent to removal, plaintiffs’ counsel filed a purported corrected complaint in New York State
Supreme Court. That filing deleted the federal claims, apparently in an effort to deprive this Court of
jurisdiction.
                                    Vaslas Lepowsky Hauss & Danke LLP
Hon. Andrew L. Carter, Jr.
Re: Hoechstetter, et al. v. Columbia University, et al.
May 1, 2019
Page 2


However, that subsequent filing in New York State Supreme Court should be deemed a nullity and
does not deprive this Court of jurisdiction. Once the action was properly removed, attempted
amendments in the state court are of no effect. [Demarco v. JP Morgan Chase, 2011 U.S. Dist., LEXIS
51607 (E.D.N.Y. 5/13/2011); In Touch Concepts Inc. v. Cellco Partnership, 788 F.3d, 98 (2d Cir.
2015)]

Question #2: If this Court has jurisdiction, can plaintiffs voluntarily dismiss their federal claims?

Answer: No. Once the action has been properly removed to this Court, a purported correction or
amendment in State Court is of no consequence.

The purported amendment or “correction” of the state court complaint was attempted after the action
was removed to this Court. This is clearly nothing more than a transparent attempt to divest this Court
of jurisdiction and compel remand to the state court.

Here, this Court should not permit plaintiffs to amend the pleading and remove federal claims. The
deletion of such claims would clearly be nothing more than a demonstration of bad faith and an
exercise in forum shopping. Such manipulation should not be condoned by this Court. [Boelens v.
Redman Homes, Inc., 759 F.2d 504 (5th Cir. 1985)]

Question #3: If the federal claims are dismissed in this Court, should this Court exercise jurisdiction
over the state law claims?

Answer: Yes. Even if this Court permits voluntary withdrawal of the federal claims, the Court may, in
its discretion, exercise jurisdiction over the state law claims. It is submitted that the exercise of
jurisdiction would serve the salutary aims of judicial economy, convenience and fairness.

Thank you for your kind consideration of the foregoing.

                                                          Respectfully yours,




                                                          Kenneth M. Dalton

KMD:js

cc:      Jason A. Stewart, Esq.
         Law Offices of Neal Brickman, P.C.
         Attorneys for Plaintiff
         jason@brickmanlaw.com
                                    Vaslas Lepowsky Hauss & Danke LLP
Hon. Andrew L. Carter, Jr.
Re: Hoechstetter, et al. v. Columbia University, et al.
May 1, 2019
Page 3




         Neal Brickman, Esq.
         Law Offices of Neil Brickman, P.C.
         Attorneys for Plaintiff
         neal@brickmanlaw.com

         Daniel S. Ratner, Esq.
         Heidell, Pittoni, Murphy & Bach, LLP
         Attorneys for Co-defendants
         dratner@hpmb.com
